DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The claim listing of 2/23/22 has been entered; no amendments are indicated. Claims 1-18, 24 and 25 are pending.

Election/Restrictions
Applicants' election with traverse of Group I, claims 1-17, in the reply filed on 2/23/22 is acknowledged. The traversal is on the grounds that the inventive groups are linked in that the claims of Groups II-IV "ultimately depend on claim 1, which is assigned to Group I", and that Groups I-IV have "the same technical feature, i.e., a source of T cells and a complex comprising a modulator of T cells and a polymer of formula (I), and thus the groups "should be examined in the same application" (page 6). 
This is not found persuasive for the following reasons. With respect to Group II, this is a product-by-process claim directed to a population of T regulatory cells (Tregs) obtained by the method of Group I, and thus Group II does not encompass the complex, only the population of Tregs. Furthermore, per MPEP 2113, the patentability of the product of a product-by-process claim does not depend on its method of production. As such, Group II encompasses a population of Tregs, which were known in the prior art as indicated in the instant specification (e.g., ¶ 2, published application), and thus the technical feature linking the invention of Groups I and II does not constitute a special technical feature as defined by PCT rule 13.2, as it does not define a contribution over the prior art. With respect to Group III, this is a method of use of the population of Tregs of Group II, and thus Groups I and III lack a special technical feature linking the groups for the same reason as for Groups I and II. With respect to Group IV, it does not share unity of invention with the main invention (Group I) because it is the second recited method of using the product of Group I; i.e., the complex.
Claims 18, 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election with traverse of "an antibody specific for phosphorylated protein kinase C-theta (anti-pPKCtheta)" as the species of modulator in the 2/23/22 reply is also acknowledged. The traversal is on the ground that "the modulators have a similar function", i.e., inducing regulatory T cells, "regardless of their structure" (page 6).
This is not found persuasive because, as set forth previously, these species lack common utility based on a common structural feature, and furthermore, each type of antibody was known in the prior art. 
Each claim in the elected group reads on the elected species.
Claims 1-17 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
On page 1, in the second sentence of the Background, "that play craitical role" [sic] should be "that play a critical role".
On pages 12-13, in the Brief Description of Figures, the descriptions of Figure 61B and 65 should provide sequence identifiers (SEQ ID NOs) for the nucleic acid sequences shown in each figure, as required by the Sequence Rules. Alternately, the appropriate sequence identifiers can be included in the figure itself. See MPEP 2422.02.
The term "isoaspartate" is misspelled "isoasparate" at ¶ 4, ¶ 153 (2 instances), and ¶ 154 (published application). Compare with ¶ 278, where is its spelled correctly.
Appropriate correction is required.

Claim Objections
Claims 1-17 are objected to because of the following informalities:
In claim 1, lines 10-11, "each of Z21, Z22" should be "each of Z21 and Z22".
In claim 2, "protein kinase C theta" should be written as "protein kinase C-theta", as in claims 4, 5, and 14.
In claims 2 and 4, line 2 of each claim, "isoasparate" should be "isoaspartate".
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 11, the recitation of "…is -ORZ, wherein each is independently alkyl, aryl, or substituted aryl…" is indefinite because it is unclear whether "each is referring to "-ORZ" as a whole, "RZ" alone, or another variable. In this regard, the claim could be rendered definite by amending it to indicate what "each" is referring to; e.g., "…is -ORZ, wherein each RZ is independently alkyl, aryl, or substituted aryl…"
Claim 1, line 14, is also indefinite with regard to the recitation "an integer from about 2 to about 50" due to the use of the term "about". Per MPEP 2173.05(b)(III)(A), “In determining the range encompassed by the term “about”, one must consider the context of the term as it is used in the specification and claims of the application”. In the instant case, the specification does not define the term, either generally, or in relation to integers, and instead merely uses the term in the same manner as the claim. The specification does not provide any guidance such that the skilled artisan would know which integers are encompassed by the claim. Thus, due to the use of the term "about", the claim is indefinite as to what degree of variation is encompassed; for example, "about 1 to about 50" could encompass a range of integers 1 to 51, 0 to 52, or 0 to 60, to list several of the many alternate possibilities. For purposes of advancing prosecution, the term is interpreted as encompassing each of the alternate possibilities that the indefinite term reads upon.
Claim 16, line 6, is indefinite with regard to each use of the term "about" in the recitation of "wherein m is about 5 to 25 and n is about 3 to 15", for the reasons analogous to those with regard to the usage of "about" in claim 1. Thus, due to the use of the term "about", the claim is indefinite as to what degree of variation is encompassed; for example, "about 5 to 25" could encompass a range from 4 to 25, 1 to 29, or 0 to 40, and "about 3 to 15" could encompass 2 to 14, 1 to 17 or 0 to 25, to list several of the many alternate possibilities. For purposes of advancing prosecution, the term is interpreted as encompassing each of the alternate possibilities that the indefinite term reads upon.
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
The instant claims are directed to an ex vivo method of preparing regulatory T cells, or Tregs as abbreviated, which are "a subset of differentiated T helper cells" that play a critical role in immunosuppression (¶ 2, published application). To achieve this goal, the claimed method employs a "modulator of T cells that induces regulatory T cells" in two steps: (1) providing complexes of said modulator with a polymer of formula (I), and (2) contacting mammalian cells comprising T cells with said complexes in an amount and under conditions effective to induce an increased number of Tregs relative to a corresponding population that is contacted with either component of the complex alone. The specification teaches that the polymer of formula (I) is a "protein transduction domain mimic", or PTDM, which functions to carry the complexed modulator "across the cell membrane of purified, CD4 T cells" (page 1).
The claims are directed to methods of use of a product rather than a product per se, but practicing said method of use requires a written description of the product to be used in the method; i.e., in this case, the requisite complexes, which include both the modulator and the polymer. While the required polymer is defined structurally by the claims, i.e., Formula (I) recited in claim 1, the required modulators are not defined structurally in the claims; i.e., the "modulator of T cells that induces regulatory T cells" is defined solely by its function; i.e., modulation of induction of Tregs. Furthermore, the specification does not provide a limiting definition of the term "modulator", and as such the term encompasses a genus of structures including antibodies, proteins, nucleic acids, small organic molecules, carbohydrates, lipids, inorganic molecules and other molecules. Thus, the claims are genus claims because they encompass use of a genus of compounds of any structure having the required functionality, i.e., induction of Tregs. 
Dependent claims 2-5 further limit the modulator to be used. Claim 2 narrows the functionality of the modulator of claim 1 by limiting it to one that is a modulator of protein kinase C theta (PKC-θ) and/or protein L-isoaspartate methyltransferase (PCMT1), each of which is an intracellular enzyme, but as with claim 1, the claim does not define such modulators structurally. Thus, claim 2 encompasses use of any antibody, protein, nucleic acid, small organic molecule, etc that can modulate either of these two intracellular enzymes such that Tregs are induced. Claim 3 instead narrows the structure of the modulator of claim 1 by limiting it to an antibody, which encompasses both a polyclonal antibody, which the art appreciates as comprising multiple antibody structures produced when an animal is immunized with an antigen, and a monoclonal antibody, which the art appreciates as a single antibody structure produced by a single clonal line. Thus, claim 3 encompasses use of any polyclonal or monoclonal antibody, with specificity for any type of antigen, that can induce regulatory T cells. Claim 4 depends from claim 3 and combines the limitations of claims 2 and 3, and thus encompasses use of any antibody that is specific for protein kinase C or protein L-isoaspartate methyltransferase. Claim 5 further limits the antibody to one which is specific for the phosphorylated form of PKC-θ (pPCK-θ), which is the elected species under consideration.
PKC-θ is known in the prior art as a protein of 706 amino acids (page 1 of Wang et al, 2012. Frontiers in Immunology. 3: 1-8), of which six (Y90, T219, T538, S676, S685 and S695) have been identified as sites of phosphorylation at, which "play distinct roles in the regulation of PCK-θ kinase activity or membrane translocation" (pg 2 of Wang). In particular, phosphorylation of T538 is "a critical activation site regulating PCK-θ activity", and thus "T538 phosphorylation is widely used as a surrogate marker for PCK-theta activation" (pg 3 of Wang).
The prior art recognizes that antibodies bind to epitopes of 5-7 amino acids (Benjamini et al, 1991. Immunology: A Short Course, 2nd edition, page 40 only). Thus, even considering only continuous epitopes, the full-length PCK-θ protein of 706 amino acids comprises a multitude of different regions of five amino acids that can serve as epitopes (e.g., residues 1-5, 2-6, 3-7, up to residues 702-706). While the general structure of an antibody was well-known in the prior art, it is the structure of the complementarity-determining regions (CDRs) that determines the specificity of a particular antibody, and said CDR structure is not predictable based on the epitope to which it binds. Thus, even knowing the structure (CDRs) of one antibody does not allow the skilled artisan to predict the structure of other antibodies that bind to the same epitope or to the other epitopes in the same protein. The relevant art, Ferrara et al (2015. mAbs. 7(1): 32-41) teaches that there is substantial variation in the structure of antibodies that bind to a single protein, on the order of hundreds of different sequences; specifically, see page 36: "The number of different HCDR3s selected against the test antigens ranges from 74 to 460 (Table 3), with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account” (pg 36). Thus, there are at least hundreds of different antibody structures that bind to the full-length PCK-θ protein of 706 amino acids. Even the narrower subgenus of antibodies specific for phosphorylated PCK-θ includes six groups of antibodies binding to each set of possible epitopes comprising each of the six phosphorylated residues of PCK-θ. Furthermore, the antibodies to be used in the claims do not necessarily include every antibody that binds to PCK-θ or the phosphorylated form of it, because the claims are limited to only those such antibodies which also function as modulators that induce Tregs
In comparison to the scope of the claims, the specification provides very limited examples in support of the genus of modulators to be used. Example 1 teaches that "[a]nti-human phosphor PKCθ (Thr538, Monoclonal Rabbit IgG, Clone: F4H4L1) was purchased from Invitrogen" (¶ 169, published application). This antibody was complexed to the PTDM polymer at a ratio of 1:40 (¶ 174), which was used in experiments providing evidence that "PTDM:anti-pPKCθ-treatment enhances iTreg differentiation" (¶ 200). Example 4 teaches a polyclonal antibody against PCMT1, available from LifeSpan Biosciences (¶ 259). The example further teaches that "[d]elivering either anti-pPKCθ or anti-PCMT1 into CD4 T cells increased the percentage of IFNγhi-expressing iTregs and suggests that PKCθ  and PCMT1 operate within the same pathway to regulate iTreg suppressive functions" (¶ 282). 
These examples provide direct evidence of possession by the Applicants of a complex comprising a polymer of formula (I) and a modulator of T cells that induces Tregs, wherein the modulator is the monoclonal antibody F4H4L1 specific for phosphorylated PKCθ, or a polyclonal antibody against protein L-isoaspartate methyltransferase (PCMT1). However, these examples fail to provide evidence of possession by Applicants of other modulators that can be used in the claimed invention. The specification fails to describe whether antibodies that bind to other phosphorylated residues of PKCθ, or to other epitopes on PKCθ, will also modulate induction of Tregs. 
Furthermore, even if binding to PKCθ by antibody is sufficient to modulate induction of Tregs, the specification does not provide a description of antibodies corresponding in scope to the genus of antibodies binding to PKCθ. While per MPEP 2124, "[i]nformation which is well known in the art need not be described in detail in the specification", a review of the prior art does not indicate that structures corresponding in scope to the genus of monoclonal antibodies that are specific to phosphorylated PKCθ, or specific to the entire PKCθ protein, were well known in the art. The specification further fails to describe any structures other than antibodies that are modulators of PKCθ or PCMT1, or any modulators that act to induce Tregs via targets other than PKCθ or PCMT1. A genus of "modulators" defined by function is a definition by function that is not sufficient to define the genus because it is only an indication of what the modulator does, rather than what it is; i.e., the specific structure of the modulator. It is only a definition of a useful result rather than a definition of what achieves that result. Per MPEP 2124, "describing a composition by its function alone typically will not suffice to sufficiently describe the composition".
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of modulators to be used in the claimed method, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a method of claims 1-17, wherein the modulator of T cells that induces regulatory T cells is the F4H4L1 anti-phosphorylated-PKC-θ monoclonal antibody, or a polyclonal antibody specific for protein L-isoaspartate methyltransferase (PCMT1), but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Art of Note
	The following articles, patents, and published patent applications were found by the Examiner during the art search while not relied upon for a rejection are considered pertinent to the instant application:
Ozay et al, 2016. Mol Thera. 24(12): 2118-2130; published on-line 10/18/16. Ozay teaches a complex encompassed by that use in the method of claim 1; specifically, an antibody that "specifically recognizes human phosphorylated PKCtheta" (pg 2119) and a polymer termed P13D5, the structure of which is encompassed by Formula I. However, Ozay does not teach or suggest the method of claim 1 because Ozay does not contain any teachings regarding regulatory T cells, or the use of the complex to induce such.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646